United States Court of Appeals
                                                             Fifth Circuit
                                                           F I L E D
                 UNITED STATES COURT OF APPEALS
                          FIFTH CIRCUIT                   December 23, 2005

                                                        Charles R. Fulbruge III
                                                                Clerk
                          No. 05-60260
                        Summary Calendar


                  BLANCA NORIED GOMEZ-AREVALO,

                                                        Petitioner,

                             versus

          ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                        Respondent.



                  Petition for Review from the
                  Board of Immigration Appeals
                          (A79 048 149)


Before BARKSDALE, STEWART, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Blanca Noried Gomez-Arevalo seeks review of the Board of

Immigration Appeals’ (BIA) denial of her motion to reopen based on

evidence of changed circumstances in Colombia.

     Gomez-Arevalo, a native and citizen of Colombia, entered the

United States on or about 1 February 2002; she was not admitted or

paroled following an Immigration Officer’s inspection; and she was

detained by the Immigration and Naturalization Service (INS) on 3


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.

                                1
February 2002 for entering the United States without inspection.

On the second day of her detention, the INS served a Notice to

Appear on her to begin removal proceedings.

     Gomez-Arevalo      conceded   she     was    deportable,      but      requested

asylum and withholding of removal, relief under the Convention

Against Torture, and voluntary departure.                These requests were

based    on    her   allegations   that:         she   was    a    pharmaceutical

representative in rural communities in Columbia; on 27 April 2001,

she was kidnaped by members of the FARC guerilla warfare group,

which demanded medicine and for her to become a part of their

group; the group threatened to kill her if she did not comply; the

day after her release, she was captured by another guerilla warfare

group that made similar threats; and upon being released, she

sought, and received, a visa from the Honduras Consulate to travel

to the United States.

     On 8 April 2002, Gomez-Arevalo failed to appear at her hearing

before   the    Immigration   Judge   (IJ);       following       an   in   absentia

hearing, the IJ found her removable.             On 9 October 2002, she filed

her first untimely motion to reopen based on alleged exceptional

circumstances that could excuse her absence.                 The IJ denied the

motion on 30 October 2002, and the BIA affirmed without opinion on

29 January 2004.

     On 25 January 2005, Gomez-Arevalo filed a second untimely

motion to reopen, alleging changed country circumstances. 8 C.F.R.



                                      2
§ 1003.2(c)(2) (2005) (requiring a motion to reopen to be filed

within 90 days of the BIA’s final order).               The BIA denied the

motion on 3 March 2005 because it was filed out of time and because

Gomez-Arevalo failed to demonstrate a changed country circumstance.

     On 1 April 2005, less than 30 days after the BIA’s denial of

her motion to reopen, Gomez-Arevalo timely filed her petition with

this court .    See 8 U.S.C. § 1252(b)(1) (2000).        Because her motion

to reopen was based on changed country circumstances, we have

jurisdiction over the BIA’s denial of the untimely motion to

reopen.   See Panjwani v. Gonzales, 401 F.3d 626, 632 (5th Cir.

2005) (“[W]e have appellate jurisdiction over the BIA’s denial of

an untimely motion to reopen deportation proceedings in instances

where   the    petitioner   files   such   a   motion    ...   for   ‘changed

circumstances’ under 8 C.F.R. § 1003.2(c)(3)(ii)”.). Gomez-Arevalo

seeks review only of the denial of her second motion to reopen

based on alleged new evidence of changed country circumstances.

     “We review the BIA’s denial of a motion to reopen proceedings

under a highly deferential abuse of discretion standard.” Manzano-

Garcia v. Gonzales, 413 F.3d 462, 469 (5th Cir. 2005).                  “The

standard is whether the Board has acted within the bounds of an

abundant discretion granted it by Congress.”            Lara v. Trominski,

216 F.3d 487, 496 (5th Cir. 2000) (internal citation and quotation

marks omitted).




                                     3
     Gomez-Arevalo’s   motion   to    reopen   because   of   changed

circumstances was based on alleged new evidence that: in September

2004, her sister, who lives in Colombia, received a telephone call

from someone asking to speak with Gomez-Arevalo; a few days later,

two men from the FARC group arrived at her sister’s house and asked

for Gomez-Arevalo’s location; and the next evening, the group made

a threatening telephone call to her sister’s residence, again

asking for information regarding Gomez-Arevalo.

     The BIA properly denied Gomez-Arevalo’s motion to reopen as

untimely filed.   8 C.F.R. § 1003.2(c)(2) requires such a motion to

be filed within 90 days of the BIA’s final decision.     Although the

BIA entered its final order in these proceedings on 29 January

2004, Gomez-Arevalo did not file her motion to reopen until 25

January 2005, 272 days after the due date.     Thus, the BIA did not

abuse its discretion in finding that her failure to timely file the

motion should result in its denial.   See Panjwani, 401 F.3d at 632-

33 (affirming the BIA’s denial of the petitioner’s motion to reopen

as untimely where the petitioner presented evidence insufficient to

qualify for changed country exception to deadline).

     Gomez-Arevalo asserts that her motion to reopen could be filed

at any time, pursuant to the exception provided in 8 U.S.C. §

1229a(c)(6)(C)(ii) (Supp. 2005) (allowing exception to the 90-day

deadline for motions to reopen when an alien seeking asylum submits

evidence of changed country conditions that is “material and was


                                 4
not available and would not have been discovered or presented at

the previous proceeding”).            Because, as discussed infra, Gomez-

Arevalo’s   motion      to   reopen    did   not   reflect    changed   country

conditions, her motion does not fit under the exception.

     The BIA did not abuse its discretion in concluding that Gomez-

Arevalo failed to establish changed country circumstances.                    As

discussed, she alleged that two members of the FARC group went to

her sister’s house to look for her and later made a threatening

telephone   call   to    her   sister’s      family.    The    BIA   determined

correctly that such an isolated report of general threats does not

establish the requisite change in circumstance.                 See Eduard v.

Ashcroft, 379 F.3d 182, 188 (5th Cir. 2004) (stating that “mere

denigration, harassment, and threats” are not sufficient evidence

because “[n]either discrimination nor harassment ordinarily amounts

to persecution under the INA”).

                                                                     DENIED




                                         5